NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted August 30, 2022 *
                               Decided August 31, 2022

                                        Before

                      DIANE S. SYKES, Chief Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE P. WOOD, Circuit Judge

No. 21-3144

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Southern District of Indiana,
                                               Indianapolis Division.
      v.
                                               No. 1:16-cr-167-JMS-MJD-02
MAHDI KHELIFI,
    Defendant-Appellant.                       Jane Magnus-Stinson,
                                               Judge.


                                      ORDER




      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-3144                                                                         Page 2

       Mahdi Khelifi, a federal prisoner, appeals the denial of his motion for
compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i). Because the district court did not
abuse its discretion by determining that Khelifi did not present an extraordinary and
compelling reason for release, we affirm.

         Khelifi was convicted by a jury of five counts relating to his management role in
several car-dealership companies: one count of conspiracy to participate in racketeering,
see id. § 1962(d), one count of conspiracy to commit mail fraud, see id. §§ 1341, 1349, two
counts of conspiracy to commit wire fraud, see id. §§ 1343, 1349, and one count of
interstate transportation of stolen property, see id. §§ 2, 2314. He was sentenced to
75 months in prison and is housed at Federal Correctional Institution, McKean, in
Pennsylvania.

        After serving roughly half his sentence, Khelifi sought compassionate release.
See id. § 3582(c)(1)(A)(i). Khelifi, who believes that he was previously infected with
COVID-19, argued that his health would be at risk if he again contracted COVID-19,
and that the prison’s harsh, restrictive conditions—including lockdowns—have been
unduly punitive. Khelifi also urged the court to consider his post-sentencing
rehabilitation, the length of time he had already served, and the young age at which he
committed his crime (a nonviolent offense).

       The judge denied Khelifi’s motion without calling for a response from the
government. COVID-19 did not present an extraordinary and compelling reason for
release, the judge concluded, because Khelifi was fully vaccinated, as were most of his
fellow prisoners, and there was no active outbreak of COVID-19 at his prison. The judge
acknowledged that the pandemic necessitated difficult and restrictive prison conditions,
but she added that such conditions affected all prisoners and could not be characterized
as extraordinary. Finally, she explained that any challenge to the prison’s handling of
the pandemic would have to be made through a civil suit, not a compassionate-release
motion. See Farmer v. Brennan, 511 U.S. 825, 832 (1994); Johnson v. Prentice, 29 F.4th 895,
904 (7th Cir. 2022).

        On appeal Khelifi challenges the judge’s ruling, insisting that the pandemic-
related restrictions in prison are an extraordinary and compelling reason for release
because they “enhanced [the] punitive nature of his sentence.” But Khelifi gave the
judge no reason to conclude as much. In the district court, he did not support his
assumption with individualized evidence, as we have required. See United States v.
Joiner, 988 F.3d 993, 996 (7th Cir. 2021) (“Without any data or a factual foundation
connecting generalized societal disparities in health care susceptibility or outcome to
No. 21-3144                                                                             Page 3

Joiner’s individualized circumstances at Marion (or even federal prisons generally), the
district court was not required to discuss Joiner’s racial disparity argument.”). For the
same reason, the judge was right not to accept Khelifi’s generalized argument that his
prison mishandled the risks of the pandemic.

        Khelifi next contends that the judge erred by not considering his other reasons
for release—his post-sentencing conduct, his young age at the time of his offense, and
the significant time he already has served on his sentence. But because Khelifi did not
demonstrate an extraordinary and compelling reason to justify his early release, the
judge need not have considered the sentencing factors under 18 U.S.C. § 3553(a).
See United States v. Ugbah, 4 F.4th 595, 597 (7th Cir. 2021); United States v. Thacker, 4 F.4th
569, 576 (7th Cir. 2021), cert. denied, 142 S. Ct. 1363 (2022).

                                                                                  AFFIRMED